DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims  have been amended; Claims 1-5, 9, and 14 have been canceled. Claims 6-8, 10-13 , 15-17  are subject to examination.

Acknowledgement is made to the Applicant’s amendment to claims 6 to obviate the previous claim objections to claim 6. The previous claim objections to claim 6 is hereby withdrawn.

Response to Arguments
Applicant’s arguments dated 06/22/2022 with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (NPL1 hereafter) (3GPP TS 38.214-Physical layer procedures for data)  (IDS provided) in view of   Hasegawa et al (Hasegawa hereafter) (US 20200252254 A1) and  in further view of  NPL (NPL2 hereafter) (3GPP TS 38.211 V15) (dated 2018-03) (IDS provided).

Regarding Claim 6, NPL1 teaches A terminal comprising:
a transmitter that transmits the additional DMRS (additional DM-RS can be transmitted) according to an allocation duration of an uplink shared channel (PUSCH) (PUSCH with allocation duration of 7 symbols) (NPL1; [6.2.2 UE DM-RS transmission procedure page 67] ...For PUSCH with allocation duration of 7 symbols with mapping type B, the UE shall assume one additional DM-RS can be transmitted at the 5th symbol of the PDSCH duration).
NPL1 fails to explicitly teach, a processor that determines a position of an additional demodulation reference signal (DMRS) by assuming a higher layer parameter equals to one of a first value and a second value the higher layer parameter indicating the position of the additional DMRS, the additional DMRS being a DMRS in addition to a first DMRS symbol
However, in the same field of endeavor Hasegawa teaches,  a processor that determines a position of an additional demodulation reference signal (DMRS) by assuming a higher layer parameter equals to one of a first value and a second value (Hasegawa; [0054] ...  DMRSs arranged in a plurality of RBs. Note that, in the present embodiment, a slot is a unit composed of fourteen symbols. Further, DMRSs arranged in a plurality of REs are called a DMRS sequence, and the DMRS sequence is composed of a plurality of symbols. A generation method is determined by a standard, and is a well-known generation method for the terminals 2-1 to 2-5), the higher layer parameter indicating the position of the additional DMRS (Hasegawa; [0056] ... the layer is called a port in accordance with the 3GPP standard. It is also possible to map one layer to a plurality of ports.), the additional DMRS being a DMRS in addition to a first DMRS symbol (Hasegawa; [0063]...DMRS is arranged from the position of symbol number 2 in the slot, but the DMRS may be arranged from a position of symbol number 3. In this case, when it is changed by a position of the DMRS, a seed number may be determined by a function and parameters as nID=f (x, N, y, c, z), where a seed number is nID, x is a DMRS position (for example, symbol number), N is the number of REs required for a DMRS in each symbol, y is the number of OFDM symbols including a DMRS in the slot, c is a cell ID, and a higher layer parameter is z),
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of NPL1 to include the above recited limitations as taught by Hasegawa in order to arrange in a Resource Element of a time and a frequency (Hasegawa; [0054]).
NPL1-Hasegawa fails to explicitly teach, the first value associated with frequency hopping of a physical uplink shared channel (PUSCH) being enabled
the second value being associated with frequency hopping of the PUSCH being disabled; and 
However, in the same field of endeavor, NPL2 teaches, the first value associated with frequency hopping of a physical uplink shared channel (PUSCH) being enabled (NPL2; [Page 58, Table 6.4.1.1.3-6] DMRS positions PUSCH DN-RS positions when frequency hopping enabled) , and
the second value being associated with frequency hopping of the PUSCH being disabled; and 
 (NPL2; [Page 57, Table 6.4.1.1.3-3] PUSCH DM-RS positions when frequency hopping disabled).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56)).

Regarding Claim 16, NPL1 teaches A radio communication method for a terminal, comprising:
transmitting the additional DMRS (additional DM-RS can be transmitted) according to an allocation duration of an uplink shared channel (PUSCH) (PUSCH with allocation duration of 7 symbols) (NPL1; [6.2.2 UE DM-RS transmission procedure page 67] ...For PUSCH with allocation duration of 7 symbols with mapping type B, the UE shall assume one additional DM-RS can be transmitted at the 5th symbol of the PDSCH duration).
NPL1 fails to explicitly teach, determining a position of an additional demodulation reference signal (DMRS) by assuming a higher layer parameter equals to one of a first value and a second value the higher layer parameter indicating the position of the additional DMRS, the additional DMRS being a DMRS in addition to a first DMRS symbol
However, in the same field of endeavor Hasegawa teaches, determining a position of an additional demodulation reference signal (DMRS) by assuming a higher layer parameter equals to one of a first value and a second value (Hasegawa; [0054] ... DMRSs arranged in a plurality of RBs. Note that, in the present embodiment, a slot is a unit composed of fourteen symbols. Further, DMRSs arranged in a plurality of REs are called a DMRS sequence, and the DMRS sequence is composed of a plurality of symbols. A generation method is determined by a standard, and is a well-known generation method for the terminals 2-1 to 2-5), the higher layer parameter indicating the position of the additional DMRS (Hasegawa; [0056] ... the layer is called a port in accordance with the 3GPP standard. It is also possible to map one layer to a plurality of ports.), the additional DMRS being a DMRS in addition to a first DMRS symbol (Hasegawa; [0063]...DMRS is arranged from the position of symbol number 2 in the slot, but the DMRS may be arranged from a position of symbol number 3. In this case, when it is changed by a position of the DMRS, a seed number may be determined by a function and parameters as nID=f (x, N, y, c, z), where a seed number is nID, x is a DMRS position (for example, symbol number), N is the number of REs required for a DMRS in each symbol, y is the number of OFDM symbols including a DMRS in the slot, c is a cell ID, and a higher layer parameter is z),
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of NPL1 to include the above recited limitations as taught by Hasegawa in order to arrange in a Resource Element of a time and a frequency (Hasegawa; [0054]).
NPL1-Hasegawa fails to explicitly teach, the first value associated with frequency hopping of a physical uplink shared channel (PUSCH) being enabled
the second value being associated with frequency hopping of the PUSCH being disabled; and 
However, in the same field of endeavor, NPL2 teaches, the first value associated with frequency hopping of a physical uplink shared channel (PUSCH) being enabled (NPL2; [Page 58, Table 6.4.1.1.3-6] DMRS positions PUSCH DN-RS positions when frequency hopping enabled) , and
the second value being associated with frequency hopping of the PUSCH being disabled; and 
 (NPL2; [Page 57, Table 6.4.1.1.3-3] PUSCH DM-RS positions when frequency hopping disabled).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56)).

Regarding Claim 17, NPL1 teaches A base station comprising:
a receiver that receives the additional DMRS (additional DM-RS can be transmitted) according to an allocation duration of an uplink shared channel (PUSCH) (PUSCH with allocation duration of 7 symbols) (NPL1; [6.2.2 UE DM-RS transmission procedure page 67] ...For PUSCH with allocation duration of 7 symbols with mapping type B, the UE shall assume one additional DM-RS can be transmitted at the 5th symbol of the PDSCH duration).
NPL1 fails to explicitly teach, a processor that determines a position of an additional demodulation reference signal (DMRS) by assuming a higher layer parameter equals to one of a first value and a second value the higher layer parameter indicating the position of the additional DMRS, the additional DMRS being a DMRS in addition to a first DMRS symbol
However, in the same field of endeavor Hasegawa teaches,  a processor that determines a position of an additional demodulation reference signal (DMRS) by assuming a higher layer parameter equals to one of a first value and a second value (Hasegawa; [0054] ...  DMRSs arranged in a plurality of RBs. Note that, in the present embodiment, a slot is a unit composed of fourteen symbols. Further, DMRSs arranged in a plurality of REs are called a DMRS sequence, and the DMRS sequence is composed of a plurality of symbols. A generation method is determined by a standard, and is a well-known generation method for the terminals 2-1 to 2-5), the higher layer parameter indicating the position of the additional DMRS (Hasegawa; [0056] ... the layer is called a port in accordance with the 3GPP standard. It is also possible to map one layer to a plurality of ports.), the additional DMRS being a DMRS in addition to a first DMRS symbol (Hasegawa; [0063]...DMRS is arranged from the position of symbol number 2 in the slot, but the DMRS may be arranged from a position of symbol number 3. In this case, when it is changed by a position of the DMRS, a seed number may be determined by a function and parameters as nID=f (x, N, y, c, z), where a seed number is nID, x is a DMRS position (for example, symbol number), N is the number of REs required for a DMRS in each symbol, y is the number of OFDM symbols including a DMRS in the slot, c is a cell ID, and a higher layer parameter is z),
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of NPL1 to include the above recited limitations as taught by Hasegawa in order to arrange in a Resource Element of a time and a frequency (Hasegawa; [0054]).
NPL1-Hasegawa fails to explicitly teach, the first value associated with frequency hopping of a physical uplink shared channel (PUSCH) being enabled
the second value being associated with frequency hopping of the PUSCH being disabled; and 
However, in the same field of endeavor, NPL2 teaches, the first value associated with frequency hopping of a physical uplink shared channel (PUSCH) being enabled (NPL2; [Page 58, Table 6.4.1.1.3-6] DMRS positions PUSCH DN-RS positions when frequency hopping enabled) , and
the second value being associated with frequency hopping of the PUSCH being disabled; and 
 (NPL2; [Page 57, Table 6.4.1.1.3-3] PUSCH DM-RS positions when frequency hopping disabled).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to
create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56)).

Claims 7, 8, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over NPL1-Hasegawa- NPL2.

Regarding Claim 7,  NPL1-Hasegawa-NPL2 teaches The terminal according to claim 6, 
NPL1-Hasegawa fails to explicitly teach, wherein if the frequency hopping is enabled, the first value is 1
However, in the same field of endeavor, NPL2 teaches, wherein if the frequency hopping is enabled, the first value is 1 (NPL2; [ page 58, Table 6.4.1.1.3-6]  DMRS positions PUSCH DM-RS positions when frequency hopping enabled is 1).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 8,  NPL1-Hasegawa- NPL2 teaches The terminal according to claim 6, 
NPL1-Hasegawa fails to explicitly teach, wherein if the frequency hopping is disabled, the second value is 2.
However, in the same field of endeavor, NPL2 teaches, wherein if the frequency hopping is disabled, the second value is 2 (NPL2; [Page 57,  Table 6.4.1.1.3-3] PUSCH DM-RS positions when frequency hopping disabled is 3).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 10,  NPL1-Hasegawa-NPL2 teaches  The terminal according to claim 6, 
NPL1-Hasegawa fails to explicitly teach, wherein the first value and the second value are configured individually.
However, in the same field of endeavor, NPL2 teaches, wherein the first value and the second value are configured individually ((NPL2; [Page 56] …is defined relative to the start of the slot if frequency hopping is disabled and relative to the start of each hop in case frequency hopping is enabled).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 11,  NPL1-Hasegawa-NPL2 teaches   The terminal according to claim 6,
NPL1-Hasegawa fails to explicitly teach, wherein the processor determines a position of a DMRS, including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type.
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type (NPL2; [Page 56]…the signalled duration of scheduled PUSCH resources for PUSCH mapping type B according to Tables 6.4.1.1.3-3 and 6.4.1.1.3-4 if frequency hopping is not used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 12,  NPL1-Hasegawa- NPL2 teaches  The terminal according to claim 7, 
NPL1-Hasegawa fails to explicitly teach, wherein the processor determines a position of a DMRS including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type. 
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS, including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type. (NPL2; [Page 56]…The position of the DMRS is given by… if frequency hopping is enabled … Table 6.4.1.1.3-6 shall be used… the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 13,  NPL1-Hasegawa- NPL2 teaches  The terminal according to claim 8, 
NPL1-Hasegawa fails to explicitly teach, wherein the processor determines a position of a DMRS including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type.
However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type (NPL2; [Page 56]…The position of the DMRS is given by… the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Regarding Claim 15,  NPL1-Hasegawa-NPL2 teaches  The terminal according to claim 10, 
NPL1-Hasegawa fails to explicitly teach, wherein the processor determines a position of a DMRS based on a predefined position value of the DMRS, a PUSCH duration and a PUSCH mapping type
	However, in the same field of endeavor, NPL2 teaches, wherein the processor determines a position of a DMRS,  including the additional DMRS and the first DMRS based on a predefined position value of the first DMRS, the allocation  duration of the  PUSCH and a PUSCH mapping type (NPL2; [Page 57-58] Tables 6.4.1.1.3-3 and 6.4.1.1.3-4 if frequency hopping is not used,.. the signalled duration per hop according to Table 6.4.1.1.3-6 if frequency hopping is used).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of NPL1-Hasegawa to include the above recited limitations as taught by NPL2 in order to mapping to physical resources (NPL2; [ page 56]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/             Examiner, Art Unit 2416   

/AJIT PATEL/             Primary Examiner, Art Unit 2416